20-3781
   Crisostomo-Temaj v. Garland
                                                                         BIA
                                                                    Hochul, IJ
                                                                A 208 908 012
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 24th day of October, two thousand twenty-
   two.

   PRESENT:
            GUIDO CALABRESI,
            JOSÉ A. CABRANES,
            JOSEPH F. BIANCO,
                 Circuit Judges.
   _____________________________________

   BELISARIO CRISOSTOMO-TEMAJ,
            Petitioner,

                     v.                                  20-3781
                                                         NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                   Jose Perez, Law Offices of Jose
                                     Perez, P.C., Syracuse, NY.

   FOR RESPONDENT:                   Brian Boynton, Acting Assistant
                                     Attorney General; Holly M. Smith,
                                     Assistant Director; Nehal H.
                                     Kamani, Trial Attorney, Office of
                                     Immigration Litigation, United
                                     States Department of Justice,
                                     Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner          Belisario     Crisostomo-Temaj,       a   native    and

citizen of Guatemala, seeks review of an October 5, 2020

decision   of     the    BIA   summarily    affirming       a May    15,   2020

decision of an immigration judge (“IJ”), which denied his

motion to rescind his order of removal entered in absentia.

In re Crisostomo-Temaj, No. A 208 908 012 (B.I.A. Oct. 5,

2020), aff’g No. A 208 908 012 (Immig. Ct. Buffalo May 15,

2020).       We    assume      the    parties’    familiarity       with    the

underlying facts and procedural history.

    Because the BIA issued a summary affirmance, we review

the IJ’s decision as the final agency decision.                     See Shunfu

Li v. Mukasey, 529 F.3d 141, 146 (2d Cir. 2008).                     We review

the agency’s denial of a motion to rescind for abuse of

discretion.       Alrefae v. Chertoff, 471 F.3d 353, 357 (2d Cir.

2006).     “An     abuse    of   discretion      may   be   found    in    those
                                      2
circumstances            where   the   [agency]’s      decision    provides    no

rational explanation, inexplicably departs from established

policies, is devoid of any reasoning, or contains only summary

or conclusory statements; that is to say, where the [agency]

has acted in an arbitrary or capricious manner.”                          Kaur v.

BIA,    413       F.3d    232,   233–34    (2d      Cir.   2005)   (per   curiam)

(internal quotation marks and citation omitted).

       If     a    noncitizen      fails       to   appear    at   his    removal

proceedings after being provided with written notice, the

noncitizen “shall be ordered removed in absentia if [DHS]

establishes by clear, unequivocal, and convincing evidence

that the written notice was so provided and that the alien is

removable.”         8 U.S.C. § 1229a(b)(5)(A).               However, an order

of removal entered in absentia “may be rescinded . . . upon

a motion to reopen filed within 180 days after the date of

the order of removal if the alien demonstrates that the

failure to appear was because of exceptional circumstances

(as defined in subsection (e)(1)).”                  Id. § 1229a(b)(5)(C)(i).

“The term ‘exceptional circumstances’ refers to exceptional

circumstances (such as battery or extreme cruelty to the alien

or any child or parent of the alien, serious illness of the


                                           3
alien, or serious illness or death of the spouse, child, or

parent    of   the   alien,    but    not    including        less    compelling

circumstances)       beyond   the     control      of    the    alien.”        Id.

§ 1229a(e)(1).

      Crisostomo-Temaj alleged that he failed to appear at his

hearing because       his uncle       who    had      planned to      drive    him

unexpectedly had to pick up his own son, and the alternate

driver he arranged had car trouble on the morning of the

hearing.         “[T]he    alien     bears      the     ultimate     burden     of

introducing [corroborating] evidence without prompting from

the IJ.”       Chuilu Liu v. Holder, 575 F.3d 193, 198 (2d Cir.

2009).     Here, Crisotomo-Temaj failed to submit any affidavits

or    statements     to    corroborate       his      claim     regarding      the

circumstances surrounding his failure to appear.                      Therefore,

the IJ did not abuse its discretion in concluding that, given

the absence of “specific, detailed evidence to corroborate

his    claim,”     Crisotomo-Temaj        had      failed      to    demonstrate

“exceptional      circumstances”       warranting        rescission      of    the

removal     order.        Certified    Administrative           Record    at    58

(quoting 8 § 1229a(e)(1)).

      Furthermore, the IJ did not deprive Crisostomo-Temaj of


                                      4
due process.   Crisostomo-Temaj did not dispute receiving

notice, nor did he challenge the “exceptional circumstances”

standard, and the IJ is authorized to enter an in absentia

removal order when the noncitizen does not appear.    See Jean

Louis v. Att’y Gen. U.S., 914 F.3d 189, 192–93 (3d Cir. 2019)

(“If we held that in absentia hearings violated due process,

we would effectively invalidate 8 U.S.C. § 1229a(b)(5)(A),

which specifically permits in absentia hearings. And we would

perversely let aliens avoid removal by not attending their

hearings. So in absentia removal orders do not categorically

violate due process.”).

    Crisostomo-Temaj’s remaining arguments fail.     He argues

that the IJ improperly declined to waive the filing fee for

his motion to reopen, but the record reflects that the IJ

waived the fee.   He also asserts that the agency did not

consider the impact of COVID-19 restrictions on his failure

to appear in January 2020, but New York State and federal

restrictions did not begin until March 2020, see Melendez v.

City of New York, 16 F.4th 992, 997–1001 (2d Cir. 2021), and

Crisostomo-Temaj did not exhaust this issue by raising it in

his motion to rescind or on appeal to the BIA, see Lin Zhong


                             5
v. U.S. Dep’t of Justice, 480 F.3d 104, 123 (2d Cir. 2007)

(“usually . . . issues not raised to the BIA will not be

examined by the reviewing court”).

    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              6